DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by patent no. 9,250,003 to Kim et al. 
Regarding claim 1, Kim et al. discloses a method for controlling an article delivery device, comprising: detecting whether an article delivery device is in a wireless charging area, and charging the article delivery device according to a battery power of the article delivery device (300); controlling the article delivery device to be loaded according to a received user instruction (col. 8, lines 24-56) and a 
Regarding claims 19 and 20, Kim et al. discloses a processor (col. 9, lines 25-28) and refrigerator (100).

Allowable Subject Matter
Claims 6, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/17/21 have been fully considered but they are not persuasive.  Applicant argues Kim et al. does not meet the limitations of claim 1 because the prior art does not “detect whether the article delivery device is in a wireless charging area, and charging the article delivery device according to a battery power of the article delivery device.”  The applicant argues that Kim et al.’ element [300] is not a wireless charging source.  The examiner disagrees because interface [300] does not require wires, which meets the plain language of the claim.  Next, applicant argues Kim et al. fails to disclose "controlling the article delivery device to be loaded according to a received user instruction and a target position after the battery power of the article delivery device reaches a set threshold value."  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Kim et al. is silent about an article loading process of the robot refrigerator before moving) is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Next, applicant argues that Kim et al. fails to disclose a battery power threshold value.  The examiner disagrees because giving the claim its broadest reasonable interpretation, this limitation can only be performed with the threshold value of any given battery.  Giving the claim this interpretation, Kim et al. clearly meets this limitation.  Next, applicant argues that Kim et al. fails to disclose "controlling the article delivery device to move to a target position after the article delivery device is loaded."  Kim et al. clearly meets this limitation as stated above in the rejection to claim 1.  Kim et al. states that after the robot reaches its destination it stops to deliver a storage item to the user therefore meeting the limitation to the claim.  
Applicant’s arguments, see pages 3-9, filed 12/17/21, with respect to claims 1-5, 7-11, 13-17 and 19 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  
     
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        

Wbj.